Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed after final on May 6, 2022.
Claims 3, 6-7, 10, and 14 are canceled.
Claim 20 is added.
Claims 1 and 18 are amended.

Allowable Subject Matter
Claims 1-2, 4-5, 8-9, 11-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
A method comprising executing a continuous process comprising the successive steps of: depositing the wrapper in a region of a compilation section on the conveyor via the first individualisation and supply element, the conveyor being moved in a direction of transport; depositing a first insert of the plurality of inserts on the wrapper via one of the second individualization and supply elements, such that a leading edge of the first insert is offset relative to a leading edge of the wrapper so as to form an excess length of the wrapper relative to the first insert; depositing successively a second insert of the plurality of inserts on the first insert via another of the second individualization and supply elements, forming at least part of a stack
A method comprising executing a continuous process comprising the successive steps of: depositing a first insert of the plurality of inserts on the compilation section of the conveyor via one of the first individualization and supply elements; successively depositing a second insert of the plurality of inserts on the first insert via another of the first individualization and supply elements, forming at least part of a stack
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention. Specifically, the cited references do not disclose the steps of depositing the inserts and the step of depositing the wrapper happening in a continuous manner relative to each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 31, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731